Case 1:20-cr-00015-PKC Document 18 Filed 01/16/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

ee ee ee ee! x
UNITED STATES OF AMERICA
: STIPULATED
ve PROTECTIVE ORDER
VIRGIL GRIFFITH, 20 Cr. 15 PKC)
Defendant.
ot ww ee me x

P, KEVIN CASTEL, District Judge:

WHEREAS, VIRGIL GRIFFITH, the defendant, has sought from the Government access
to certain materials that are discoverable pursuant to Rule 16 of the Federal Rules of Criminal
Procedure (“Rule 16”), which, if disseminated to third parties, could, among other things,
implicate the safety of others and impede ongoing investigations (the “Protected Materials”);

WHEREAS, the Government desires to protect the safety of others and ongoing
investigations disclosed in the Protected Materials; and

WHEREAS, in the interest of expediting the discovery process, VIRGIL
GRIFFITH, the defendant, by his attorney, Brian Klein, Esq., consent to the entry of this Order;

NOW, THEREFORE, IT IS HEREBY ORDERED:

1, The Protected Materials shall be used by the defendant, his counsel, and
his counsel’s agents only for purposes of defending the charges, in connection with sentencing,
and pursuing any appeals, in this criminal action. To the extent the Protected Materials are
shown to additional persons consistent with the terms set forth below, those additional persons
may use the Protected Materials only in connection with this criminal action.

2, The Government shall identify to defense counsel all items that are to be

afforded protected status as Protected Materials pursuant to this Protective Order.

 
Case 1:20-cr-00015-PKC Document 18 Filed 01/16/20 Page 2 of 3

3. The Protected Materials and the information and identities contained or

disclosed therein:

(a) Shall be used by the defendant or his counsel only for purposes of
this action;

(b} Shall not be disclosed in any form by the defendant or his counsel

except as set forth in paragraph 3(c) below;
(c) May be disclosed only by the defendant’s counsel and only to the

following persons (hereinafter “Designated Persons”):

(i) associate counsel or investigative, secretarial, clerical,
paralegal and student personnel employed full-time or part-
time by the defendant’s attorneys;

(ii) independent expert witnesses, investigators, or advisors
retained by the defendant in connection with this action;
and

(iii) such other persons as hereafter may be authorized by the
Court upon such motion by the defendant; and
(d) Shall be returned to the Government following the conclusion of

this case.

4, The defendant and his counsel shall provide a copy of this Protective
Order to Designated Persons to whom the Protected Materials are disclosed pursuant to
paragraphs 3(c)(i), (ii) and (iii). Designated Persons shall be subject to the terms of this Order.

5. The provisions of this Order shall not be construed as preventing the

disclosure of any information in any motion, hearing, trial, or sentencing proceeding held in this

2

 
Case 1:20-cr-00015-PKC Document 18 Filed 01/16/20 Page 3 of 3

action or to any judge or magistrate of this Court in connection with the ebove-captioned matter.

6, Notwithstanding the foregoing, this Protective Order shall not prevent

defense counsel from entering into a written agreement with the Government to permit the use or

disclosure of Protected Material that might otherwise by prohibited by this Protective Order. Any

such agreement between the parties concerning Protected Material shall be effective without the

need for any further order of the Court.

AGREED AND CONSENTED TO:
2 . 7

 

Brian Klein, Esq.

SO ORDERED:

 

HONORABLE P/ KEVIN CASTEL
United States District Judge
Southern District of New York

[VE ~20

“Date

 
